Citation Nr: 1036328	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Timeliness of appeal with respect to a July 2007 rating 
decision denying service connection for kidney disease (to 
include glomerulonephritis), hearing loss, and tinnitus.

2.  Entitlement to service connection for hearing loss and 
tinnitus.

3.  Entitlement to service connection for kidney disease (to 
include glomerulonephritis).

4.  Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1995 
and from November 2003 to March 2005.  He served in Southwest 
Asia in support of Operations Desert Shield/Desert Storm and in 
Iraq in support of Operation Iraqi Freedom.  His military 
decorations include the Combat Medic Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated June 2006 and June 2009 by the 
Los Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The June 2006 rating decision denied 
the Veteran's claim of entitlement to service connection for a 
chronic back disorder.  The June 2009 rating decision determined 
that the Veteran's substantive appeal with respect to a July 2007 
rating decision denying service connection for kidney disease (to 
include glomerulonephritis), hearing loss, and tinnitus was not 
timely filed.

The Veteran, his spouse, and his representative appeared at the 
RO in June 2010 to present evidence and oral testimony in support 
of his claims at a hearing before the undersigned traveling 
Veterans Law Judge.  A transcript of this hearing has been 
obtained and associated with the Veteran's claims file for review 
by the Board.

For the reasons that will be discussed in the REMAND portion of 
this decision, the issues of entitlement to service connection 
for kidney disease and a chronic back disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for additional evidentiary and procedural development.  VA 
will notify the Veteran and his representative if any further 
action is required on their part.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for kidney disease 
(to include glomerulonephritis), hearing loss, and tinnitus.

2.  The Veteran filed a timely notice of disagreement, received 
in July 2007, indicating his desire to appeal the July 2007 
rating decision.

3.  In response to the July 2007 notice of disagreement, the RO 
mailed the Veteran a statement of the case ("SOC") on February 4, 
2009, accompanied by a notification letter informing him that his 
substantive appeal must be received within 60 days of the date of 
the SOC notice letter.

4.  The procedural documents associated with the Veteran's claims 
file indicate that a signed and dated VA Form 9 substantive 
appeal addressing the issues of entitlement to service connection 
for kidney disease (to include glomerulonephritis), hearing loss, 
and tinnitus, was date-stamped as having been received at the RO 
on April 3, 2009.

5.  The clinical evidence does not demonstrate a current 
bilateral hearing loss disability, nor does it show onset of a 
bilateral hearing loss disability during active duty.

6.  Tinnitus did not have its onset during active duty.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the Board finds that 
the Veteran has timely and adequately appealed the July 2007 
rating decision denying his claims of entitlement to service 
connection for kidney disease (to include glomerulonephritis), 
hearing loss, and tinnitus.  38 U.S.C.A. §§ 7105(d)(3), 7108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, (2009).

2.  A bilateral hearing loss disability was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2010); 38 C.F.R. §§ 3.303, 3.385 (2009).  

3.  Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2010); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Timeliness of appeal with respect to a July 2007 rating 
decision denying service connection for kidney disease (to 
include glomerulonephritis), hearing loss, and tinnitus.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Board observes that the VCAA does not generally apply to 
timeliness issues related to the submission of notices of 
disagreement and substantive appeals, to the extent that the 
United States Court of Appeals for Veterans Claims (the "Court") 
has held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  Regardless, since this decision 
represents a complete grant of the Veteran's appeal to the extent 
that the Board finds that the Veteran did submit an adequate and 
timely Substantive Appeal to the July 2007 rating decision that 
denied his service connection claims, the Veteran cannot be 
prejudiced by any deficiency, if any exists, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will proceed 
to the merits of the timeliness issue in this case.

The Board has jurisdiction over appeals of questions of law and 
fact that involve entitlement to VA benefits, as well as to 
resolve questions of its own jurisdiction.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2009).  Appellate 
review is initiated by the filing of a notice of disagreement, 
and is completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an 
appeal to the Board, a claimant must file a substantive appeal, 
which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In terms of time frames, the Board observes that the notice of 
disagreement must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter.  See 38 C.F.R. § 20.302(a).  The substantive appeal is 
supposed to be filed within 60 days from the date that the RO 
mails the SOC to the veteran, or within the remainder of the one 
year period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  The 
date of mailing of the SOC will be presumed to be the same as the 
date of the statement of the case for purposes of determining 
whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b). 

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent possible, the 
argument should be related to specific items in the SOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but 
the Board must dismiss any appeal over which it lacks 
jurisdiction.  Jurisdiction over an issue does not vest in the 
Board until an appeal to the Board has been properly perfected by 
the timely filing of an adequate substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A decision as to the 
adequacy of a substantive appeal will be made by the Board.  See 
38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(d).

As set forth in the introduction above, the initial matter that 
must be addressed by the Board in this case is the timeliness of 
a Substantive Appeal submitted by the Veteran in relationship to 
a July 2007 rating decision that denied his claims for service 
connection for kidney disease (to include glomerulonephritis), 
hearing loss, and tinnitus.  In terms of history, a review of the 
record reveals that the Veteran submitted an application for VA 
compensation in October 2006 for these aforementioned 
disabilities.  The RO denied these claims in the July 2007 rating 
decision referenced above and provided the Veteran with notice of 
the adverse determination and his appellate rights in a letter 
dated the same month.  Thereafter, the Veteran filed a timely 
notice of disagreement to the denial of his claims that was 
received by the RO in July 2007.  Over a year and a half later, 
on February 4, 2009, the RO issued the Veteran an SOC.  The 
notification letter attached to the SOC informed the Veteran that 
his substantive appeal must be received within 60 days of the 
date of the SOC notice letter.  At this point, the record 
contains some confusing documents regarding when the Veteran's VA 
Form 9 substantive appeal was actually received by the RO as 
agency of original jurisdiction, per 38 C.F.R. § 20.300.  One set 
of documents includes a copy of the Veteran's VA Form 9 
substantive appeal, signed and dated by him April 2, 2009, and 
containing sufficient allegations of error on part of VA 
regarding the July 2007 denial of service connection for kidney 
disease, hearing loss, and tinnitus, to satisfy the pertinent 
regulatory requirements.  These documents were evidently received 
by the West Lost Angeles Vet Center and then faxed to the 
Veteran's representative, California Department of Veterans 
Affairs, on April 3, 2009, to forward to the RO.  The divergence 
in facts occurs as a result of the record including one copy of 
the Veteran's VA Form 9 substantive appeal being date stamped as 
having been received by the RO on April 13, 2009 (in which case 
it would have been untimely filed), and another identical copy of 
the same VA Form 9 substantive appeal date stamped as having been 
received by the RO on April 3, 2009 (in which case it would have 
been timely filed).  The latter VA Form 9 is a faxed document and 
the date stamp is somewhat faint but nevertheless still 
discernable.  The Veteran and his representative contend that the 
discrepancy was the result of the representative sending copies 
of the Veteran's VA Form 9 to the RO using both fax and 
conventional mail.  The faxed copy arrived almost instantaneously 
at the RO upon electronic transmission and was duly date-stamped 
as having been received by the RO on April 3, 2009, whereas the 
mailed copy did not arrive at the RO until April 13, 2009.  It is 
apparent that the RO accepted the VA Form 9 received April 13, 
2009, as the document determining the timeliness of appeal 
question.  However, with regard to the VA Form 9 date stamped as 
having been received by the RO on April 3, 2009, there is no 
evidence of any fraud on part of the Veteran in this regard, and 
the relevant evidence presents every indication that it was 
timely filed.  

After reviewing the Veteran's statements and testimony in 
conjunction with the other evidence contained in the claims file, 
the Board finds that the Veteran's assertions pertaining to the 
timely submission of his VA Form 9 substantive appeal regarding 
the claims of entitlement to service connection for kidney 
disease, hearing loss, and tinnitus, to be credible.  There 
appears to no fraud or irregularity with regard to the VA Form 9 
received by the RO on April 3, 2009.  The Board therefore 
concludes that reasonable doubt requires this substantive appeal 
to be found both adequate and timely.  In making these 
determinations, the Board finds guidance in the recent Court 
decision of Percy v. Shinseki, 23 Vet. App. 37 (2009).  In Percy 
v. Shinseki, the Court addressed the question of whether the 
requirement that a claimant file a timely substantive appeal 
under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to 
the Board's adjudication of a matter.  Id., p. 38.  In analyzing 
this question, the Court distinguished the issues of a timely 
notice of disagreement versus a timely substantive appeal.  In 
doing so, the Court confirmed that the absence of a timely notice 
of disagreement is a jurisdictional bar to consideration of a 
veteran's claim; however, the Court also confirmed that an 
untimely substantive appeal is not a jurisdictional bar to 
consideration of a veteran's claim, and that the RO and the Board 
may accept a substantive appeal even if it is not timely.  Id., 
pgs. 42-46.  Further, the Court cited 38 U.S.C.A. § 7105(d)(3) 
for the proposition that "VA may close an appeal for failure to 
file a timely Substantive Appeal, in which case the Board may 
decline to exercise jurisdiction over the appeal as a prudential 
matter, even though section 7105(d)(3) is not properly termed 
jurisdictional."  Id., p. 46 (emphasis in original), citing 
Eberhart v. United States, 546 U.S. 12 (2005)(parallel citations 
omitted).

In making the above referenced findings, the Board acknowledges 
that the factual scenario in Percy v. Shinseki is distinguishable 
from the case at hand since the Court in Percy specifically found 
that, because the RO had never addressed the issue of timeliness 
in the SOC, and because the veteran was not informed that there 
was a timeliness issue until his claim was before the Board, the 
RO had essentially waived any objections it might have offered to 
the timeliness, and had implicitly accepted the veteran's appeal.  
Id., pgs. 46-48.  In the present case on appeal, the RO rejected 
the Veteran's substantive appeal on the basis of untimeliness of 
filing, as demonstrated by the issuance of the June 2009 rating 
determination.  However, regardless of the RO's actions in 
closing the Veteran's appeal, the Board finds that the 
circumstances of this case warrant the acceptance of the VA Form 
9 date-stamped as having been received by the RO on April 3, 2009 
as being the actual timely-filed substantive appeal in light of 
the fact that the Veteran has consistently and clearly expressed 
his intention to timely appeal the RO's July 2007 rating 
decision.  In this regard, the Board finds it particularly 
notable that although the Veteran submitted his signed and dated 
VA Form 9 to the West Los Angeles Vet Center with less than two 
days before expiration of his time limit to file his substantive 
appeal, it is clear from the arguments, contentions, and attached 
evidence accompanying the VA Form 9 that he had every intention 
of wanting to file a timely appeal and the fact that there is a 
legible date stamp indicating that one of the two identical 
copies of his VA Form 9 was received by the RO within the time 
limit for filing his substantive appeal is highly probative 
evidence that it was timely received.  

In light of the foregoing, the Board finds that the Veteran's 
substantive appeal was timely filed, thereby perfecting his 
appeal of the claims for service connection for kidney disease, 
hearing loss, and tinnitus.  As such, the above-referenced 
service connection claims must be adjudicated on a de novo basis.  
Ordinarily, these issues would be remanded to the RO to afford 
them the opportunity to adjudicate these claims on the merits in 
light of all evidence of record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, at the Veteran's June 2010 hearing, he 
waived his right to have the RO review the aforementioned 
evidence in the first instance.  This waiver was given by the 
appellant with his informed consent, following advisement of the 
risks and benefits of providing such a waiver by the undersigned 
Veterans Law Judge in the presence of the Veteran's 
representative.  Therefore, as will be further discussed below, 
the Board concludes that the current state of development of the 
evidence is sufficient for it to fairly adjudicate the claims of 
entitlement to service connection for hearing loss and tinnitus 
on the merits.  With respect to the issue of entitlement to 
service connection for kidney disease, the Board finds that 
additional development of this particular claim is necessary, and 
the issue must be remanded for this further development. 

(b.)  Entitlement to service connection for hearing loss and 
tinnitus.

The Board notes at the outset that, in accordance with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

With respect to the claims of entitlement to service connection 
for hearing loss and tinnitus, generally, the notice requirements 
of a service connection claim have five elements: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must also: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  During the course 
of the appeal, § 3.159(b) was revised and the requirement that VA 
request that the claimant provide any evidence in his possession 
that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation for these disabilities, 
which was filed in October 2006.  A VCAA notice letter addressing 
the applicability of the VCAA to service connection claims and of 
VA's obligations to the Veteran in developing such claims was 
dispatched to the Veteran in January 2007, which addresses the 
issues on appeal and satisfies the above-described mandates, as 
well as the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date for 
the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the claim was adjudicated on the 
merits in a July 2007 rating decision.  As fully complaint notice 
preceded the initial adjudication of the Veteran's claims, there 
is no defect in the timing of the notice.  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records for both 
periods of active duty as well as relevant post-service Army 
National Guard, VA, and private medical records for the period 
between the two service periods (i.e., July 1995 - November 2003) 
and the period spanning 2003 - 2009 have been obtained and 
associated with the claims file.  The Board is satisfied upon 
review of the evidence of record that the evidence is 
sufficiently developed for appellate adjudication.  The Board 
notes that the Veteran and his representative have been provided 
with ample opportunity to submit additional evidence in support 
of the claims up to the time when the case was received by the 
Board in September 2010, and that neither the Veteran nor his 
representative have indicated that there are any outstanding 
relevant post-service medical records or other pertinent evidence 
that must be considered in this current appeal with respect to 
the issues decided herein.  

The Board notes that the Veteran was not provided with VA 
examinations addressing the service connection claims presently 
on appeal.  We find that no examination in this regard is 
warranted and that the matters at issue may be duly adjudicated 
without prejudice to the Veteran.  While acknowledging that VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law, in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court has held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The Board concludes that an examination with respect to the 
issues of entitlement to service connection for hearing loss and 
tinnitus is not needed in this case.  The treatment records 
concurrent with active service do not show treatment for, or 
diagnoses of hearing loss and tinnitus, nor do the post-service 
medical records show current diagnoses of hearing loss and 
tinnitus or otherwise present clinical opinions linking such 
diagnoses to the Veteran's service.  The only evidence indicating 
that the Veteran "suffered an event, injury or disease in 
service" relating to these aforementioned disabilities are his 
own lay statements.  Such evidence is presently insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  While the 
Board is cognizant of the fact that the Veteran was a combat 
medic during active duty and is therefore likely to have been 
trained in emergency field medicine and triage, there is 
nevertheless no indication in the record that he is a trained and 
certified audiologist.  Therefore, any opinion he may have 
regarding a self-diagnosis of hearing loss and/or tinnitus and 
the etiology of any such diagnosis can be no better or more 
probative than that of a layperson.  See Pond v. West, 12 Vet. 
App. 341 (1999).  As such, although the Veteran is competent to 
allege that he experienced perceivable symptoms such as ringing 
in his ears and diminished hearing acuity since military service, 
the conditions of hearing loss and tinnitus as disabling clinical 
entities are medical diagnoses that the Veteran, as a layperson 
in audiological medicine, is not competent to make on his own, 
much less to proffer probative opinions linking such disabilities 
to service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, as the 
facts of the case do not meet the test established by the Court 
in McLendon, the Board finds that a remand to provide the Veteran 
with a nexus examination regarding his service connection claims 
is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of diminished hearing or complaints of 
ringing ears in service will permit service connection for 
chronic hearing loss or tinnitus, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be granted 
for any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2009).

According to the Veteran's hearing testimony before the Board in 
June 2010, he currently has hearing loss and tinnitus, which he 
attributes to his exposure to gun and engine noise when he was a 
tank crewman and to combat noise while serving as a combat medic 
in Iraq.  In view of the Veteran's receipt of the Combat Medic 
Badge, the Board concedes that he was exposed to loud noise 
consistent with the conditions of combat service.  However, the 
Board has reviewed the extensive clinical records associated with 
the Veteran's claims file and notes that his service treatment 
records for both periods of service do not show treatment for, or 
diagnoses of, chronic hearing loss and tinnitus.  In this regard, 
none of the audiograms from active duty or post-service show pure 
tone thresholds that meet the criteria under 38 C.F.R. § 3.385 
for hearing loss as a disabling condition for VA compensation 
purposes (i.e., pure tone thresholds of 26 decibels or higher in 
any three or more frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz; or 40 decibels or higher in any one or more frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
Especially probative is a post-deployment medical history summary 
dated in February 2005 showing that the Veteran denied having any 
ringing of his ears although admitting to exposure to combat and 
loud noises during his Iraq deployment.  Thereafter, he was 
separated from active duty in March 2005.  Over six months 
following his discharge from his second period of active service, 
the Veteran personally affirmed on VA examination in September 
2005 that he had no symptoms of hearing loss or ringing in his 
ears.  On his final audiogram on discharge from the Army National 
Guard in March 2008, none of his pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz met the criteria under 38 C.F.R. 
§ 3.385 for hearing loss as a disabling condition for VA 
compensation purposes.  Although under 38 C.F.R. § 3.304(d) 
(2009), satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships of 
such service even though there is no official record or such 
incurrence or aggravation, the Veteran does not presently have a 
diagnosis of hearing loss or tinnitus to attribute to combat 
service.  A thorough review of the current clinical records 
yields no notation of an actual and current diagnosis of hearing 
loss or tinnitus.  

As previously discussed, the Veteran is not demonstrated by the 
record to have any expertise in audiology, notwithstanding his 
training as a combat medic.  Therefore, any opinions he may have 
regarding a self-diagnosis of hearing loss and tinnitus are that 
of a layperson.  See Pond v. West, 12 Vet. App. 341 (1999), 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In view of the total absence of 
any objective medical evidence showing that the Veteran has a 
current diagnosis of hearing loss as a disabling condition 
within the meaning of 38 C.F.R. § 3.385, his claim of 
entitlement to service connection for this disability must be 
denied as he has not demonstrated a current chronic hearing loss 
disability, which is a critical element of a service connection 
claim.  To the extent that his account of presently experiencing 
tinnitus symptoms may be sufficient to support a current 
diagnosis of tinnitus if rendered by a professional audiologist, 
although the Veteran may be competent to report continuity of 
his self-perceived tinnitus symptoms since service, these 
statements are contradicted by his own statements in the 
clinical record dated during and after service, in which he 
denied having any tinnitus symptoms.  These inconsistencies in 
his account render his statements regarding continuity of his 
tinnitus symptoms since service to be less than credible and 
thus lacking in probative value.  His claim for service 
connection for tinnitus must therefore also be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of these claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An appeal has been perfected with respect to the Veteran's claims 
of entitlement to service connection for kidney disease (to 
include glomerulonephritis), hearing loss, and tinnitus.  The 
appeal is granted to this extent only. 

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board has reviewed the pertinent evidence and notes that 
there is clear clinical evidence of a current chronic low back 
disability affecting the region of his L3-4, L4-5, and L5-S1 
vertebrae, whose onset began after his first period of service 
(ending July 1995) but prior to his entry into his second period 
of active duty (beginning November 2003).  The Veteran's medical 
history as presented in his service treatment records, and the 
written and oral testimony of the Veteran and the witness 
statements of his fellow servicemen, indicate that during combat 
duty in Iraq during his second period of active duty in November 
2004, the Veteran fell off the top of the military Humvee vehicle 
on which he was riding and sustained a back injury.  The Veteran 
now contends that his current low back disability was the result 
of a chronic low back disability that pre-existed his second 
period of service but was aggravated, which is to say, 
permanently worsened beyond its normal clinical progression, by 
the accidental fall and injury sustained during his second period 
of service.  However, in the absence of any clinical 
determination addressing whether or not there was aggravation of 
the pre-existing back disability by service, the Board finds that 
a remand for a medical examination and nexus opinion is warranted 
to resolve this issue raised by the Veteran's contentions.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service 
connection for kidney disease, the Board notes that the Veteran 
has a history of treatment for kidney disease, including 
glomerulonephritis, following his first period of active duty but 
prior to his second period of active duty.  The Veteran contends 
that his diagnosis of glomerulonephritis was the result of his 
having been administered the vaccine for anthrax during his first 
period of active duty and again during his second period of 
active duty.  The Board notes that the Veteran's service 
treatment records from both periods of service do, in fact, 
reflect that he was administered the vaccine for anthrax in 
preparation for combat operations in Southwest Asia/ Iraq during 
each period of active duty.  In this regard, the Veteran has 
submitted medical treatise evidence indicating that 
glomerulonephritis was listed as a possible side effect or 
complication of receiving the vaccine for anthrax.  He has also 
submitted written correspondence dated August 2007 from his 
private physician, John H. H. Fisher, M.D., who presented the 
following statement:

(The Veteran). . . was referred to me. . . for 
evaluation of his nephritic syndrome (protein in the 
urine).

Historically of interest is the fact that the patient 
received his first anthrax vaccine in 1990 and 1991.  
He then developed his nephrotic syndrome approximately 
nine to ten years later in 2000.  With medical 
treatment, it resolved and then he received another 
set of anthrax vaccines in 2003 and 2004.  The 
nephritic syndrome or proteinuria came back again in 
2005 and at the present time, he is in the (middle) of 
(a) treatment (regimen) to help correct this.

Based on these facts, there may be a correlation 
between the anthrax vaccine and the genesis and 
occurrence of his nephrotic syndrome.

The foregoing medical treatise evidence and the equivocal opinion 
of Dr. Fisher is sufficient to warrant a remand for a medical 
nexus opinion to conclusively address and resolve the question 
regarding the likelihood that the Veteran's kidney disease is 
etiologically linked to the anthrax vaccines administered to him 
during both periods of active service.  See McLendon, supra.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  To ensure complete development of the 
evidentiary record, the RO should contact the 
Veteran and request that he provide a 
detailed list of all medical care providers, 
both VA and private, who treated him for his 
back disability and kidney disease.  After 
obtaining the necessary waivers, the RO 
should obtain copies of those pertinent 
records not already associated with the 
evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  Thereafter, Veteran should be scheduled 
for a VA medical examination by an 
appropriately qualified clinical specialist 
to address the likelihood that the Veteran's 
current back disability was aggravated, which 
is to say permanently worsened beyond its 
natural clinical progression, by his second 
period of active service.  The examiner 
should review the Veteran's claims file in 
conjunction with the examination and 
afterwards provide nexus opinions addressing 
the following question:

In view of the Veteran's relevant 
clinical history, is it at least as 
likely as not that his current back 
disability was aggravated by a 
traumatic injury incurred as a 
result of an accidental fall during 
his second period of active duty?  
For purposes of providing this 
opinion, the examiner should assume 
as true the Veteran's history of 
sustaining a back injury after 
falling from the top of a military 
vehicle in November 2004.

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  The Veteran's history of pertinent 
symptoms must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The Veteran should be scheduled for a VA 
medical examination by an appropriately 
qualified clinical specialist to address the 
likelihood that the Veteran's current kidney 
disease is etiologically related to his 
having been administered the vaccine for 
anthrax during either or both periods of 
active duty.  The examiner should review the 
Veteran's claims file in conjunction with the 
examination and afterwards provide nexus 
opinions addressing the following questions:

In view of the Veteran's relevant 
clinical history, is it at least as 
likely as not that his current 
kidney disease was the result of his 
having been administered the anthrax 
vaccine during either or both his 
periods of active service?  In the 
alternative, did the administration 
of the anthrax vaccine during the 
Veteran's second period of active 
duty aggravate, which is to say 
permanently worsen beyond its 
natural clinical progression, the 
kidney disease that was diagnosed 
and treated prior to this second 
period of active duty?  

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  The Veteran's history of pertinent 
symptoms must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  After the above development has been 
undertaken, and after completing any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the RO 
should readjudicate the Veteran's claims for 
service connection for a chronic back 
disability and kidney disease (to include 
glomerulonephritis), with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision remains adverse to the Veteran with 
respect to either claim, he and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate amount of time to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


